Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10, 12, 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuang US 20130134894 A1.

Regarding claim 1, Kuang teaches a control circuit (FIG. 3, 350)  for a power converter (FIG. 3, switch mode power supply paragraph [0005], “a switch-mode power supply (SMPS)”) wherein the control circuit receives a feedback signal from the power converter (FIG.3, feedback through auxiliary winding of the transformer T1) and generate a zero current detection (ZCD) pulse signal (FIG. 3, ZCD) accordingly (paragraph [0039], “a zero-crossing detector (ZCD) 360 is employed to detect voltage across auxiliary winding W3 via a voltage divider 340 and to provide zero-crossing signal ZC”), indicating one or more moments when the feedback signal decreases to zero (paragraph [0039], “a zero-crossing detector (ZCD) 360 is employed to detect voltage across auxiliary winding W3 via a voltage divider 340 and to provide zero-crossing signal ZC”), and receives a dimming signal (FIG. 3, VDIM) and generates a minimum turn-off time signal (FIG. 3, VA) accordingly (paragraph [0041], “Minimum-off time control circuit 359 is configured to adjust the minimum-off time period based on a signal VA and compensation signal VCOMP …. the minimum-off time period is varied inversely with compensation signal VCOMP when compensation signal VCOMP is less than a threshold signal Vth1”), indicating the moment when a minimum turn-off time is passed, and wherein the control circuit generates a first turn-on signal (FIG. 3, Ctrl, and paragraph [0040], “control signal Ctrl to turn ON switch Q1”) according to the ZCD pulse signal and the minimum turn-off time signal to control a switching device (FIG. 3, Q1) within the power converter to turn on when the feedback signal decreases to zero and the minimum turn-off time is passed (paragraph [0040]).

Regarding claim 2, Kuang further teaches the control circuit is further configured to receive a dimming instruction signal and generate the dimming signal accordingly (FIG. 3, VDIM is the dimming signal, which is used for dimming and therefore clearly from a dimming instruction).

Regarding claim 3, Kuang further teaches a single pulse generator (FIG. 3, ZCD) configured to receive the feedback signal (FIG. 3) , generate the ZCD pulse signal accordingly, and output the ZCD pulse signal to a first input end of a first logic unit (FIG. 3, input ZC to first pin of AND logic gate 361); a minimum turn-off time unit (FIG. 3, 359, and paragraph [0040], “A minimum-off time control circuit 359 is employed to control the minimum-off time period”) configured to receive the dimming signal (FIG. 3), generate the minimum turn-off time signal accordingly (FIG. 3, VB), and output the minimum off-time signal to a second input end of the first logic unit (FIG. 3, second input end of 361) ; and the first logic unit configured to generate the first turn-on signal based on the ZCD pulse signal and the minimum turn-off time signal (FIG. 3 shows logic unit is a AND gate and input are the ZCD pulse signal, i.e.  ZC and the minimum turn-off time signal, i.e.VB).

Regarding claim 4, Kuang further teaches the first logic unit comprises a first AND gate (FIG. 3, 361 is a and gate) which receives the ZCD pulse signal and the minimum tun-off time signal to generate the first turn-on signal (FIG. 3).

Regarding claim 5, Kuang further teaches the control circuit is further configured to generate a first reference voltage according to the dimming signal (FIG. 1, Vmul), generate an output current sampling signal (FIG. 3, ICS) indicating a current flowing through the switching device (paragraph [0038]), and generate a turn-off signal according to the first reference voltage and the output current sampling signal to control the switching device to turn off paragraph [0026], “the inverting terminal is coupled to the output terminal of multiplier 151 to receive signal Vmul, and the non-inverting terminal is configured to receive sensed current signal ICS. A flip-flop 152 comprising a set terminal S, a reset terminal R, a non-inverting output Q, and an inverting output/Q is employed, wherein reset terminal R is coupled to the output terminal of comparator 153, and non-inverting output Q is configured to provide control signal Ctrl to a control terminal of switch Q1. In one embodiment, when sensed current signal ICS is larger than signal Vmul, flip-flop 152 is reset by comparator 153 to turn OFF switch Q1”).

Regarding claim 6, Kuang further teaches a second logic unit comprises a first RS flip-flop (FIG. 3, 352) , which receives the first turn-on signal via a set input end and the turn-off signal via a reset input end (FIG. 3, S and R), and generates a switch control signal to control the switching device (FIG. 3, output of RS flip-flop 352 via Driver 354 provide gate control signal Ctrl) .

Regarding claim 12, Kuang further teaches the control circuit is configured to receive the dimming signal via a DIM pin (FIG. 3, VDIM pin) and receive the feedback signal via a FB pin (FIG. 3 ZCD pin).


Regarding claim 14, Kuang teaches an LED driving system (FIG. 3), including an AC power supply (FIG. 3, Vac), a rectifier (FIG. 3, 330), a bus capacitor (FIG. 3, a magnetic device (FIG. 3, Transformer T1) , a switching device (FIG. 3, Q1) , and one or more LED loads (FIG. 3, 300), wherein the AC power supply is coupled to the magnetic device to drive the LED loads (FIG. 3); and wherein the LED driving system further comprises a control circuit (FIG. 3, 350), which receives a feedback signal from the magnetic device (FIG.3, feedback through auxiliary winding of the transformer T1) and generate a ZCD pulse signal (FIG. 3, ZCD) accordingly, indicating one or more moments when the feedback signal decreases to zero (paragraph [0039], “a zero-crossing detector (ZCD) 360 is employed to detect voltage across auxiliary winding W3 via a voltage divider 340 and to provide zero-crossing signal ZC”), and receives a dimming signal (FIG. 3, VDIM)  and generate a minimum turn-off time signal (FIG. 3, VA) accordingly, indicating the moment when a minimum turn-off time is passed (FIG. 3, Ctrl, and paragraph [0040], “control signal Ctrl to turn ON switch Q1”), and wherein the control circuit generates a first turn-on signal according to the ZCD pulse signal and the minimum turn-off time signal to control the switching device to turn on when the feedback signal decreases to zero and the minimum turn-off time is passed (paragraph [0040]).


Regarding claim 15, Kuang teaches an LED driving method applied in an LED driving system (FIG. 3), wherein the LED driving method comprising: receiving a feedback signal (FIG.3, feedback through auxiliary winding of the transformer T1) and generating a ZCD pulse signal (FIG. 3, ZCD) accordingly, which indicates one or more moments when the feedback signal decreases to zero(paragraph [0039], “a zero-crossing detector (ZCD) 360 is employed to detect voltage across auxiliary winding W3 via a voltage divider 340 and to provide zero-crossing signal ZC”); and receiving a dimming signal (FIG. 3, VDIM) and generating a minimum turn-off time signal (FIG. 3, VA) accordingly, which indicates the moment when a minimum turn-off time is passed; and generating a first turn-on signal according to the ZCD pulse signal and the minimum turn-off time signal (paragraph [0041]); and generating a switch control signal according to the first turn-on signal  (FIG. 3, Ctrl, and paragraph [0040], “control signal Ctrl to turn ON switch Q1”), controlling a switching device to turn on when the feedback signal decreases to zero and the minimum turn-off time is passed (paragraph [0040]).

Allowable Subject Matter
Claim 7-11, 13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 7, prior art whether stand alone or in combination do not teach the limitation “a reference voltage generation unit configured to receive the dimming signal, generate a first reference voltage accordingly and output the first reference voltage to an error amplifier; and the comparator configured to compare the compensation signal with a ramp signal to generate the turn-off signal”. Limitations of claim 7 as a whole are not taught by prior art therefore claim 7 is objected to as being dependent upon a rejected base claim.

Regarding Claim 8, prior art whether stand alone or in combination do not teach the limitation “the control circuit is further configured to generate a latched ZCD pulse signal according to the feedback signal, and a delayed minimum turn-off time signal according to the dimming signal to the dimming signal, and to generate the first turn-on signal according to the latched ZCD pulse and the delayed minimum turn-off time signal to control the switching device to turn on when the first moment of the feedback signal decreasing to zero has arrived and the delayed minimum turn-off time is passed”. Limitations of claim 8 as a whole are not taught by prior art therefore claim 8 is objected to as being dependent upon a rejected base claim.

Claim 9 depend on claim 8, therefore, are also objected to as being dependent upon a rejected base claim.


Regarding Claim 10, prior art whether stand alone or in combination do not teach the limitation “the control circuit comprises a second logic unit which is configured to receive the feedback signal and the switch control signal to generate a latched ZCD pulse signal”. Limitations of claim 10 as a whole are not taught by prior art therefore claim 10 is objected to as being dependent upon a rejected base claim.

Regarding Claim 11, prior art whether stand alone or in combination do not teach the limitation “a reference voltage generation unit configured to receive the dimming signal, generate a first reference voltage accordingly and output the first reference voltage to a digital low-pass filter; and the digital low-pass filter configured to generate a compensation signal according to the first reference voltage and the output current sampling signal, and output the compensation signal to a comparator; and the comparator configured to compare the compensation signal with a ramp signal to generate the turn-off signal”. Limitations of claim 11 as a whole are not taught by prior art therefore claim 11 is objected to as being dependent upon a rejected base claim.

Regarding Claim 13, prior art whether stand alone or in combination do not teach the limitation “a demagnetization detection module, of which the demagnetization detection module is configured to connect with the FB pin and receive the feedback signal obtained from the power converter”. Limitations of claim 13 as a whole are not taught by prior art therefore claim 13 is objected to as being dependent upon a rejected base claim.

Regarding Claim 16, prior art whether stand alone or in combination do not teach the limitation “generating a latched ZCD signal according to the feedback signal and a delayed minimum turn-off time signal according to the dimming signal; and generating a second turn-on signal according to the latched ZCD signal and the delayed minimum turn-off time signal”. Limitations of claim 16 as a whole are not taught by prior art therefore claim 16 is objected to as being dependent upon a rejected base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SYED M KAISER/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831